Citation Nr: 1138339	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appeal ensued following a May 2006 rating decision which denied service connection for PTSD and denied a compensable rating for service-connected malaria.  The RO confirmed and continued these denials in several subsequently dated decisions, most recently in March 2009.  The appeal continues.  

Also, as an initial matter, the Board has given consideration to the applicability of Clemons v. Shinseki, 23 Vet. App. 1 (2009), wherein the U. S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any such disability that may reasonably be encompassed by the Claimant's description, reported symptoms, and the other information of record.  Notably, in this case, the record does not show a diagnosis of a compensable acquired psychiatric disability.  Two VA psychiatric examination reports of record (April 2006 and April 2007) reflect a diagnosis of alcohol dependence; compensation for such (of itself) is prohibited by law.  38 U.S.C.A. § 1110 (2011).  Consequently, the matter of service connection for a variously diagnosed psychiatric disability, other than PTSD, is not raised by the record.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran does not have active malaria or any current malaria residuals.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155 5107 (west 2002 & Supp. 2011); 38 C.F.R. §§ 4.88b, Part 4, Diagnostic Code (DC) 6304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2005, March 2006, December 2006, and June 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post STRs, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2006 and 2008 letters mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.



Service Connection - PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, in order for the Veteran to be entitled to service connection, the claimed stressor or stressors must also be confirmed, and there must be competent evidence linking the stressors to service.  

With regard to the validity of an alleged stressor, the evidence necessary to establish the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  When an Appellant is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Appellant's service, the Appellant's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d)(f) (2011).  

If the Appellant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the Appellant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  


38 U.S.C.A. § 1154(b) (West 2002& Supp. 2011) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a combat Veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F3d 389, 392 (Fed. Cir. 1996).  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  

Associated with the claims file are service personnel records (SPRs) which include a notation that the Veteran served in the Republic of Vietnam.  He received numerous medals and commendations, to include a Bronze Star for heroism in connection with military operations in Cambodia.  His award documents reflect that he repeatedly exposed himself while attempting to penetrate deep into the enemy complex.  Despite intense heat, a shortage of water, and heavy enemy fire, he persisted in his efforts to locate three men, missing in action, and contributed significantly to the overall success of the mission.  The fact that the Veteran engaged in combat with the enemy is conceded.  

Background - PTSD

The STRs are negative for report of, treatment for, or diagnosis of a psychiatric condition.  Post service VA records include outpatient treatment records dated in 2004 and 2005.  The Veteran underwent a PTSD screening in February 2005 which was negative.  

When examined by VA in April 2006, the examiner indicated that the Claimant's mood was good, that he was not particularly depressed, and that he denied any suicidal ideation.  He had no problems with anxiety or unexplained physical symptoms.  He also denied any previous psychotic symptoms.  Alcohol dependence was diagnosed.  It was specifically noted that the Veteran did not meet the criteria for the diagnosis of PTSD.  

Subsequently dated VA records from 2006 and 2007 reflect a positive PTSD screening in January 2007.  At that time, the Veteran reported a worsening of nightmares related to his war experiences.  He startled easily and avoided crowds.  He described a pervasive mood of despondency and depression, along with irritability. It was stated that he had anxiety disorder and PTSD.  

Additional VA psychiatric examination was conducted in April 2007.  The examiner reviewed the claims folder and noted that the Veteran sought mental health treatment for PTSD in January 2007.  The Veteran reported that his primary problem was his dreams.  His nightmares were the only symptoms spontaneously identified by the Claimant within this evaluation.  In response to specific queries, he endorsed additional items, but his explanations were often not indicative of significant PTSD symptoms.  He endorsed unwanted thoughts of Vietnam trauma, but noted these as cues by specific reminders (such as news coverage, comments from others) rather than intrusive and/or uncued.  When reminded of Vietnam, he stated that he would try to get off to himself until it passed.  He got upset at times.  When this occurred, he typically drank beer at his shed.  He indicated that he sometimes was nervous.  He did not identify any particular physiological reactions.  When asked about avoidance symptoms, he indicated that he did not want to talk about Vietnam and tried to avoid news coverage of the current war because it was a reminder.  This occurred about one per month.  He had lost interest in his hobbies of hunting and fishing.  

The Veteran also noted some brief periods of depressed mood alleviated when he distracted himself with some activity.  Elsewhere, he reported some social discomfort which led to his avoidance of social activities and shopping.  When queried for emotional numbing, he indicated that he sometimes did so, but generally, he described decreased motivation, not wanting to be around others.  He described little social involvement beyond his family, and he indicated no motivation or interests beyond this.  He acknowledged some problems with concentration and memory.  The examiner stated, however, that his was most likely secondary to his chronic alcoholism.  The Veteran denied problems with anger.  He indicated exaggerated startle reaction after returning from service, but not so much anymore.  When asked, he endorsed hypervigilance, stating his description in response to such questions was vague and not particularly indicative of such.  

The examiner stated that, overall, the Veteran's report was indicative of very mild/minimal symptoms.  Bad dreams were the only symptoms spontaneously reported, and while other symptoms were endorsed, some were thought to be attributable to other issues (e.g., concentration problems associated with chronic alcoholism).  He reported nightmares related to traumatic military experiences.  He indicated that these nightmares disrupted his sleep on a weekly basis.  Through the course of the interview, he did not identify other significant problems or functional impairment related to the reported trauma exposure.  

The examiner further noted that while the Veteran reported some mild TPSD symptoms, they did not fulfill the criteria for the diagnosis of PTSD.  While the reported nightmares were unpleasant, there was no indication that the reported symptoms caused extensive distress or impairment.  This evaluation was supported by the sustained work history, maintenance of family relationships, etc.  It was also notable that he had a long history of alcohol dependence and continued to drink significant amounts on a daily basis.  

Additional VA records dated in 2008 reflect that the Veteran's mood and affect were normal in June of that year.  He continued to take Trazodone at bedtime.  In August 2008, he reported sleeping well with 'all right" energy and mood.  He had been calmer and less irritable.  He reported no adverse effects.  In December 2008, he said that his mood was "pretty good."  He complained of waking at 3 a.m. and taking an hour to return to sleep.  His medication was increased to help with sleep.  He continued to be monitored at a facility.  


Analysis

As indicated above, the STRs are negative for any evidence favorable to the Veteran's claim for PTSD.  In making this determination, the Board does not deprive the Veteran of operation of 38 U.S.C.A. § 1154(b) (West 2002).  Rather, simply stated, the STRs show no chronic psychiatric symptoms following inservice combat service.  

With respect to post-service evidence, although service treatment records document a diagnosis of PTSD, the basis for the diagnosis is not described.  In order to determine if the Veteran in fact does have PTSD, he was specifically examined twice by VA.  Both examiners, who reviewed the treatment records in addition to interviewing the Veteran, concluded that the criteria for a diagnosis of PTSD had not been met.  The only "psychiatric disorder" present in the Veteran is alcohol dependence, which is not subject to compensation.  38 U.S.C.A. § 1110 (2011).  

The Board finds the examination reports to be of greater probative value than the treatment records on the matter of whether the Veteran actually has or has had PTSD.  The examiners reviewed the entire record, including the diagnoses of PTSD in the treatment records, and outlined specific deficiencies in the Veteran's symptoms to explain why the criteria for a PTSD diagnosis was not met.  Given the comprehensiveness of the examinations, the Board finds that they establish that the Veteran does not have, and has not had PTSD at any point during the period from the time the Veteran filed the claim at issue.  In this regard, it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded great evidentiary weight to the VA specialists who reviewed the record in 2006 and 2007 and concluded that the Veteran's psychiatric complaints and symptoms did not meet the criteria for PTSD.  

Although the Veteran himself believes he has PTSD, the Board finds that the matter of the diagnosis of psychiatric disability is well beyond the province of lay expertise.  Psychiatric disorders are not physically observable, and are comprised of several symptoms that can be open to interpretation.  The fact that the Veteran's treating and examining physicians have come to different conclusions supports the finding that the diagnosis of PTSD is outside of the Veteran's capability.  Even if the Veteran were competent to diagnosis himself with PTSD, the Board finds his opinion is outweighed by the more comprehensive opinions of the examiners, who clearly have substantially more education, training and expertise than the Veteran.

In sum, the preponderance of the evidence is against the claim.  Service connection for PTSD is denied.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

DC 6304 - Malaria

The Veteran is currently assigned a noncompensable evaluation for malaria under DC 6304, which provides for a 100 percent evaluation for malaria when it is an active disease.  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88(b), DC 6304 (2011).  

Background

Review of the STRs reflects that the Veteran was diagnosed and treated for malaria in 1971.  Blood smears in February 1971 showed no parasites.  Subsequent blood smears in March 1971 were also negative for such.  

Post service VA records dated from 2004 through 2009 make mention of malaria by history only.  Current active disease or current residuals of inservice malaria are not reported.  This includes at the time of VA examination in January 2006.  At that time, the examiner indicated that the malaria smear revealed no malaria focus.  

Additional VA examination was conducted in April 2008.  The Veteran reported recurrent malaria since his inservice bout with the disease.  He currently received no treated for the condition, but his symptoms included a fever, headaches, fatigue, malaise, exhaustion, myalgia, arthralgia, nausea, vomiting, weight loss, and chills.  He denied skin symptoms and generalized edema.  He reported exacerbations 1-2 times per a year lasting about one day with the last episode in November 2007.  He said that the symptoms were flu-like and lasted for about 24 hours.  

The examiner noted that the Veteran had a weight loss of less than 10 percent compared to his baseline.  The examiner noted that while there was a history of relapses of malaria, there currently were no signs of splenomegaly, hepatomegaly, or signs of renal damage such as nephrotic syndrome.  Moreover, the condition was not found to be currently present.  Malaria smear was negative for malarial forms.  

Analysis

As indicated in DC 6304, a noncompensable rating is assigned for malaria unless the evidence shows the presence of active disease or significantly disabling residuals.  In this case, neither active disease nor significant residuals is demonstrated at any time.  In the absence of medical documentation showing such, there is no basis to grant a compensable rating for malaria.  Therefore, the current noncompensable evaluation is the evaluation that is most consistent with the rating schedule, and the available clinical findings at this time.  

Moreover, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased (compensable) rating for malaria is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


